Citation Nr: 0322043	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in the 60 percent evaluation 
currently assigned for residuals of left lower lobectomy with 
history of papilloma of the left lower lobe bronchus, 
atelectasis of the left lower lobe due to bronchial 
obstruction, emphysema with residuals of pleural adhesions, 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1955 to April 1958.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 1998 decision by 
the RO which denied an increased rating for the respiratory 
disorder and entitlement to individual unemployability.  The 
Board undertook additional development of the issues in April 
2002.  

By rating action in September 2000, the RO denied service 
connection for right hip and right knee disabilities.  The 
veteran and his representative were notified of this decision 
and did not appeal.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board undertook additional 
development of the issues on appeal in April 2002.  However, 
in light of a recent decision by the United States Court of 
Appeals for the Federal Circuit, Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board finds that the appeal must be remanded to 
the RO for additional development and, if warranted, the 
issuance of a supplemental statement of the case (SSOC).  

As part of the development undertaken by the Board in April 
2002, the veteran was afforded a VA examination to determine 
the current severity of his respiratory disorder.  The Board 
specifically requested that the evaluation include an 
assessment as to how the service-connected respiratory 
disorder affected his ability to pursue gainful employment.  
Although the veteran was examined by VA in October 2002, the 
examiner did not offer any analysis or discussion on this 
question, which is central to the issue of entitlement to 
individual unemployability.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Although the VA examination was undertaken 
directly by the Board rather than by way of remand, the 
principal of the holding in Stegall still applies.  
Accordingly, the veteran should be afforded another VA 
examination so that the examiner can offer an assessment as 
to how the service-connected respiratory, standing alone, 
impacts on the veteran's employability.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

In the instant case, the veteran has not been advised of 
VCAA, nor has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

During an October 2002 VA pulmonary consultation, it was 
suggested that there might be a cardiovascular component 
affecting the veteran's health, and that this could possibly 
be right ventricular dysfunction due to the lung disease.  It 
is unclear whether the veteran has cardiovascular disability 
secondary to the service-connected lung disease, to include 
the aggravation of non-service connected heart disease.  

Furthermore, it is unclear whether the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or private, 
who treated him for his respiratory 
disorder since October 2002.  After 
securing the necessary release, the RO 
should obtain all identified records, not 
already in the file, and associate them 
with the claims file.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

3.  The RO should inquire of the veteran 
whether he is in receipt of SSA 
disability benefits.  If the response is 
in the affirmative, the RO should obtain 
from the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any records obtained should 
be associated with the claims folder.

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his respiratory 
disorder.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review, and it should be 
indicated in the report that the file was 
reviewed.  All indicated tests should be 
performed, including pulmonary function 
studies, and the findings should be 
described in detail.  If further testing 
or examination by other specialists is 
determined to be warranted, including a 
cardiovascular evaluation, such testing or 
examination must be accomplished.  

The examiner should review the pulmonary 
function studies from March 1998, March 
1999, October 2002, and the current 
examination, and comment on the overall 
level of functional impairment.  Of 
interest is the comment "F" for postmed 
testing of FEV-1 on the March 1999 
report, and whether the percentage 
predicted represented an acute 
aberration.  If it is determined that the 
veteran has other disabilities caused by, 
or aggravated by the service connected 
lung disease, that fact should be clearly 
explained.

Finally, the examiner should discuss the 
effects of the service-connected 
disability on the veteran's ability to 
pursue gainful employment.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the 
respiratory disorder have been provided 
and that the examiner has responded to 
all questions/opinions posed.  If not, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including 38 C.F.R. 
§ 20.1105, the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC for all evidence received since the 
SSOC issued in November 2001, and given 
the opportunity to respond thereto.  All 
pertinent laws and regulations, including 
3.159 should be included in the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


